Citation Nr: 1722351	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board notes that in May 2016, the Veteran's attorney submitted a VA Form 21-22, in which the Veteran appointed him as the Veteran's representative.  However, that form limited the attorney's representation solely to the issues of entitlement to an increased rating for ischemic heart disease, service connection for diabetes mellitus, and service connection for PTSD.  The Board recognizes that other issues which have been certified to the Board include service connection for hypertension, service connection for a kidney disorder, and a claim to reopen service connection for left upper extremity median nerve involvement.  For those issues, Disabled American Veterans remains the Veteran's representative; therefore, those issues will be the subject of a separate Board decision to be issued at a later date.

In November 2013, the Board remanded the issue of an increased rating for ischemic heart disease for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding that where a notice of disagreement has been filed with regard to an issue and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case).  However, this was done in error as a statement of the case had, in fact, been issued in February 2013.  The Veteran had not filed a timely VA Form 9 in response to that statement of the case, and therefore, this issue was never perfected to the Board.  In April 2013, more than one year after the issuance of the rating decision pertaining to ischemic heart disease, the Veteran submitted a Disability Benefits Questionnaire pertaining to his heart disability, which was filled out by a private physician.  This was done prior to the date VA began requiring claims to be submitted on a prescribed form, and the Board finds that this submission raises the issue of a new increased rating claim.  The Board does not have jurisdiction over this issue in the first instance, and it is referred to the AOJ for appropriate developmental and adjudicative action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The competent and probative evidence of record reflects the Veteran has a diagnosis of PTSD under DSM-5 criteria, which is due to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD has been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is taking action favorable to the Veteran by granting his claim for service connection for PTSD, which is a full grant of the benefits sought.  Therefore, there is no need to discuss VA's compliance with its duties to notify and assist.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran's claim was certified to the Board after August 3, 2014, and therefore, any diagnosis of PTSD must conform DSM-5 criteria.  See 38 C.F.R. § 4.125(a); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014); 80 Fed. Reg. 14308 (Mar. 19, 2015).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).  Similarly, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, his or her testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Factual Background and Analysis

The Veteran's service personnel records document that he served in Vietnam from October 1968 to October 1969.  His DD 214 reflects that his MOS was Field Artillery Operations Intel Assistant.  While in Vietnam, he was assigned to an artillery unit with the 4th Infantry Division.  A service personnel record notes that his Campaigns included the VN Counter Offensive Phase V, the Vietnam Counter Offensive Phase VI, the Vietnam Counter Offensive Tet69, and an unnamed campaign.  He received the Army Commendation medal for exceptionally meritorious service in support of allied counterinsurgency operations in Vietnam during that time.  He also received, among other medals and decorations, the Vietnam Service Medal with four bronze service stars.  Accordingly, the Board concedes that the Veteran participated in combat.

A September 2014 medical report from J.L., M.D., a psychiatrist at the Vet Center in Biloxi, Mississippi, reflects the Veteran has a diagnosis of PTSD under DSM-5 criteria due to his combat experience in Vietnam.  A more detailed report from the Veteran's treating psychiatrists at the Biloxi Vet Center dated July 2013 details the Veteran's claimed stressors, which the Board finds are consistent with the circumstances of his service.  This report reflects that the Veteran experiences significant impairment in social and interpersonal functioning, practices avoidance behaviors, experiences nightmares and difficulty sleeping, feels depressed, isolates himself, is hypervigilant and detached.  Based on the foregoing, the Board finds that service connection for PTSD is warranted.

The Board recognizes that at an August 2014 VA PTSD examination, the examiner did not find the Veteran had a diagnosis of PTSD under DSM-5 criteria, but rather had a diagnosis of unspecified anxiety disorder.  In this regard, the Board finds that any symptoms of the Veteran's alternatively diagnosed anxiety disorder are encompassed by his symptoms of PTSD and that in rating his disability the AOJ will attribute all psychiatric signs and symptoms to his now service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a nonservice-connected disability from those of a service-connected disability, reasonable doubt shall be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed the service-connected disability). 









ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


